     Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 1 of 11 PageID: 139



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

                                             :
 UNITED STATES OF AMERICA,                   :
                                             :
                 Plaintiff,                  :   Crim. No. 18-0645(NLH)
                                             :
            v.                               :     OPINION
                                             :
 MICHAEL SHUMATE,                            :
                                             :
                 Defendant.                  :
                                             :
                                             :

APPEARANCES:

MICHAEL SHUMATE
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 1000
CUMBERLAND, MD 21501

        Plaintiff appearing pro se

HEATHER SUCHORSKY
UNITED STATES ATTORNEY’S OFFICE
DISTRICT OF NEW JERSEY
970 BROAD STREET
NEWARK, NJ 07102

        Counsel for the United States


HILLMAN, United States District Judge:

         This matter comes before the Court upon Defendant’s pro se

Motion for Compassionate Release. [Dkt. No. 28].

I.       BACKGROUND

         Defendant is an inmate at FCI Cumberland in Maryland.                On

February 25, 2019, Shumate pled guilty before the Honorable Jerome B.


                                         1
  Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 2 of 11 PageID: 140



Simandle to two charges; being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1), and possession with intent to

distribute N-Ethylpentylone, a Schedule I controlled substance, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(c).                   Defendant was

sentenced by the undersigned judge on September 25, 2019 to a term of

imprisonment of 120 months on Count One and 144 months on Count Two,

to run concurrently.        At the completion of his sentence, Shumate is

to complete three years of supervised release for each count, to also

run concurrently.

        After completing nearly fourteen months of his sentence, Shumate

filed    the    present   pro   se   motion    on   November   23,   2020   seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A) due to the

ongoing COVID-19 pandemic. [Dkt. No. 28].                On February 25, 2021,

Assistant Federal Public Defender Christopher O’Malley filed a letter

advising that his office would not be representing Shumate in this

matter.        The United States of America responded in opposition to

Shumate’s Motion on March 13, 2021. [Dkt. No. 31].

II.     LEGAL STANDARD

        A. Motion for Reduction of Sentence Under First Step Act

        According to the recently enacted First Step Act, a court

may afford a defendant “compassionate release for ‘extraordinary

and compelling reasons.’” United States v. Sellers, Crim. No. 10-

434, 2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020) (quoting 18

U.S.C.     §    3582(C)(1)(A)(i)).           Before   bringing   a    motion   for

                                         2
  Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 3 of 11 PageID: 141



reduced sentence on their own behalf, defendants first “must ask

the Bureau of Prisons (“BOP”) to do so on their behalf, give BOP

thirty days to respond, and exhaust any available administrative

appeals.”    United     States     v.   Raia,    Civ.    No.    20-1033,    2020    WL

1647922, at *1 (3d Cir. Apr. 2, 2020) (citing § 3582(c)(1)(A)).

“Thus, under the First Step Act, a defendant seeking a reduction

in his term of imprisonment bears the burden of satisfying both

that   he   has   (1)   exhausted       remedies       before   seeking     judicial

review, and (2) that compelling and extraordinary reasons exist

to justify compassionate release.” Sellers, 2020 WL 1972862 at *1

(citing 18 U.S.C. § 3582(C)(1)(A)).

       At this second step, a court may reduce an inmate’s sentence

pursuant to 18 U.S.C. § 3852(c)(1)(A) “if the court finds that

(1) extraordinary and compelling reasons warrant a reduction,

(2) the reduction would be consistent with applicable policy

statements    issued    by   the    Sentencing         Commission,    and   (3)    the

applicable     sentencing        factors       under    §   3553(a)     warrant      a

reduction.” United States v. Pabon, Crim. No. 17-165-1, 2020 WL

2112265, at *2 (E.D. Pa. May 4, 2020).

III.   DISCUSSION

       A. Motion for Reduction of Sentence Under First Step Act

       The parties agree that Shumate has satisfied the statutorily

required exhaustion remedies and is thus permitted to bring a

motion for reduced sentence in this Court.                       Thus, the Court

                                           3
 Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 4 of 11 PageID: 142



focuses on the second step of the analysis as set forth above.

               1. Whether Extraordinary and Compelling Reasons Exist

       Shumate asserts that the COVID-19 pandemic and his various

health         issues     constitute         extraordinary           and       compelling

circumstances warranting a reduction in his sentence. [Dkt. No.

28 at 6].        In his Motion, Shumate cites the following personal

medical conditions to support his request for reduction of his

sentence: sleep apnea and bronchitis, severe obesity, irregular

kidney function, anxiety attacks, and possible diabetes. [Dkt.

No.    28   at    3-4].       Shumate    states        that    “[S]pecifically,       the

heightened       risk    to   Mr.    Shumate      do   [sic]    to    the   coronavirus

pandemic justifies his request for compassionate release.” Id.

While the Court does not seek to undermine the seriousness of

this pandemic, or the seriousness of Shumate’s medical issues,

the Court finds his health conditions and generalized COVID-19

arguments unpersuasive.             The Third Circuit recently addressed the

issue of COVID-19 as it pertains to prison populations, stating

that     the     “mere    existence     of       COVID-19      in    society    and   the

possibility that it may spread” in a particular prison “alone

cannot independently justify compassionate release.” Raia, 2020

WL 1647922, at *2.

       The Court recognizes that throughout this pandemic, there

have been 344 positive cases of COVID-19 among inmates at FCI




                                             4
     Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 5 of 11 PageID: 143



    Cumberland.   1    However, no inmate or staff member has died of

    COVID-19 and as of the writing of this Opinion there are no

    active    inmate     cases    and     only       one    currently    positive        staff

    member.   2   Moreover, 187 staff members and 596 inmates at FCI

    Cumberland have received the COVID-19 vaccination, including Mr.

    Shumate. 3    Thus, standing alone, the mere existence of COVID-19

    at FCI Cumberland, which appears to be waning, is insufficient to

    show   “extraordinary        and    compelling         reasons”   for   release.      See

    United States v. Brown, No. 13-282, 2020 WL 4244859, at *3 (W.D.

    Pa. July 29, 2020) (denying compassionate release motion despite

    the    presence    of   COVID-19      at    Loretto      FCI);    United    States     v.

    Snyder, No. 19-00200, 2020 WL 5993772, at *1 (M.D. Pa. Oct. 9,

    2020) (same); United States v. Sellers, Crim. No. 10-434, 2020 WL

    1972862 at *2 (D.N.J.              Apr. 24, 2020)         (finding      “the    measures

    instituted by the BOP to be reasonable to address the virus

    outbreak” at a federal prison in New York even though several

    inmates had tested positive); United States v. Stevens, Crim. No.

    19-350-02,    2020      WL   1888968,      at    *4    (E.D.   Pa.   Apr.      16,   2020)

    (“Although the Court is aware of the dangers posed by COVID-19

    and is sympathetic to [Defendant’s] concern about COVID-19 given

    his diabetes, speculation about possible future conditions at the

1 COVID-19 Coronavirus, Federal Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited June 9, 2021).

2   Id.

3   Id., and Opposition Brief, page 1. [Dkt. No. 31].
                                                 5
 Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 6 of 11 PageID: 144



FDC does not constitute an exceptional reason for release.”)

(collecting cases); United States v. Haney, Crim. No. 19-541,

2020 WL 1821988 at *5 (S.D.N.Y. Apr. 13, 2020) (denying a 61-

year-old   defendant’s    request   for      early    release,       stating   that

although the prison has several confirmed cases of COVID- 19).

The    Court   is   sympathetic   and       recognizes    the    potential      for

Shumate’s exposure to COVID-19 at FCI Cumberland.                Unfortunately,

that   potential    exists   anywhere       in   society.       In    his   Motion,

Shumate indicated his intent to return to live with his daughter

and family if the Court grants his Motion.               Although he does not

provide an address or location for his daughter’s residence, the

fact remains that the potential for COVID-19 exposure exists in

equal measure and perhaps more so beyond the confines of FCI

Cumberland and poses a risk to all those in society.

       Furthermore, Shumate’s medical conditions, while serious,

fail to rise to a level of severity that this Court feels would

warrant a reduction in sentence.            Shumate submits, and the United

States agrees, that his Body Mass Index (“BMI”) of 42.8 places

him in a category of severe obesity.                 The Centers for Disease

Control and Prevention (“CDC”) advise that a BMI over 40 places

an individual in a high-risk category for the contracting COVID-

19.    The Government does not dispute Defendant’s risk category,

and in different circumstances Shumate’s medical conditions alone

would possibly present extraordinary and compelling circumstances


                                        6
 Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 7 of 11 PageID: 145



for   release.    [Opposition,         page      7].      The    Government     submits,

however, and this Court agrees on the facts of this case, that

“Defendant’s vaccination status . . . undercuts his claim of

extraordinary and compelling reasons.” Id.                        On March 3, 2021,

Shumate received the first dose of the Modern COVID-19 vaccine,

see Ex. F at 40, and is now likely fully vaccinated.                         While this

Court     does   not     consider      vaccination        status     alone    to   be   a

determinative         factor,    due    to    the      ongoing    inmate     vaccination

efforts it is appropriate for courts to consider the vaccination

status of the defendant when considering compassionate release

motions.     Courts       around       the     country     have      recently      denied

compassionate release to defendants who have been vaccinated,

including inmates like Shumate who have received the first dose

of the vaccine. See United States v. Irizzary, Crim. No. 14-652-

23, 2021 WL 735779, at *7 (E.D. Pa. Feb. 25, 2021) (finding that

health conditions of defendant, who had recently received the

first dose of the Moderna vaccine, did not present extraordinary

and     compelling        reasons        for        release      “especially       given

[defendant’s] recent COVID-19 vaccination” and conditions at the

facility, and that release was inconsistent with the 3553(a)

factors); United States v. Ulmer, Crim. No. 18-579-3, 2021 WL

844579, at *3 (E.D. Pa. March 5, 2021) (denying compassionate

release    for   reasons        including      that     defendant    having     received

first   dose     of    Moderna     vaccine       and    previously    recovered     from


                                             7
     Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 8 of 11 PageID: 146



    COVID-19 “significantly outweigh[ed]” risk at facility); United

    States v. Cortez, Crim. No. 18-858, 2021 WL 689923, at *1 (D.

    Ariz.     February       23,   2021)    (citing     cases     and     finding    no

    extraordinary       or   compelling    circumstances       where    defendant   had

    received both doses of the Pfizer vaccine).

          Mr. Shumate’s other medical conditions fail to constitute

    “extraordinary and compelling” reasons for release either alone

    or in combination with his obesity.             While his documented obesity

    is    certainly     a    co-morbidity     factor    that     this    Court     takes

    seriously, Shumate does not provide evidence to establish that he

    has any of the other enumerated conditions that would place him

    at    high   risk   of   contracting    COVID-19.      When     considering      all

    circumstances impacting Shumate, and the fact that he has already

    received his first dose of the COVID-19 vaccine, he does not meet

    the     required     “extraordinary       and     compelling”       standard    for

    reduction of his sentence. 4           See United States v. Epstein, Crim.

    No. 14-287-1, 2020 WL 2537648 (D.N.J. May 19, 2020) (denying an

    inmate’s motion for sentence reduction after finding that his

    health conditions were under control while in prison).

                 2. Section 3553(a) Factors

            Even if the extraordinary and compelling standard were met

4 The Court further recognizes that obesity may, under certain
circumstances, be a qualifying serious physical and medical
condition under the applicable Guidelines Policy Statement.
U.S.S.G. § 1B1.13, application note 1 (A)(ii)(1). This would also
be true if his concerns about diabetes are confirmed.

                                             8
 Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 9 of 11 PageID: 147



in this case, the Court would still deny the Motion.           An analysis

of the Section 3553(a) compels the denial of Shumate’s request

for   sentence   reduction.     In   considering   whether    to   reduce     a

defendant’s sentence, a court must look to the factors contained

in 18 U.S.C. § 3553(a).       These factors include:

        (1) the nature and circumstances of the offense and the
        history and characteristics of the defendant;

      (2) the need for the sentence imposed—
            (A) to reflect the seriousness of the offense, to
            promote respect for the law, and to provide just
            punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct;
            (C) to protect the public from further crimes of the
                defendant; and
            (D) to provide the defendant with needed
            educational or vocational training, medical care,
            or other correctional treatment in the most
            effective manner

18 U.S.C. § 3553.

      As the Government contends, Shumate’s crimes were serious.

Shumate was arrested after selling an undercover officer $6,500

worth of narcotics, advertised as “Molly,” in October 2018.            PSR

¶ 13.    After arresting Shumate, law enforcement officials

recovered two firearms hidden within his home.          Id.   Both

firearms were loaded with ammunition, and one firearm, a 9mm

Taurus Millennium pistol, had a defaced serial number. Id.            The

Court agrees with the Government that the combination of

Shumate’s drug distribution activities and unlawful firearm

possession contributes to the seriousness of his crimes, and the


                                     9
    Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 10 of 11 PageID: 148



    inherit risk of violence surrounding these activities.

         Additionally, Shumate’s extensive criminal history weighs

    against release.    He has seven prior felony convictions of

    controlled substance offenses and his twenty criminal history

    points places him far above the number (13) to place him in the

    highest Criminal History Category, Category VI even if her did

    not qualify as a career offender which he does.          PSR ¶¶ 58-59.

    It appears that Shumate’s prior sentences have failed to

    adequately deter his continued criminal conduct, a fact this

    Court must strongly consider.      Shumate’s offenses of conviction

    carried a guidelines range of 151 to 188 months’ imprisonment,

    and this Court sentenced him to 144 months’ imprisonment, a

    modest downward variance.     As of June 2021, has only served a

    small percentage of this otherwise lenient sentence. Opp. at 10.

    The Court recognizes the risk that a shortened sentence would not

    provide adequate deterrence for future criminal conduct and

    agrees with the Government that Shumate’s sentence avoids

    sentencing disparities among similarly situated defendants.

         Therefore, on the facts presented and the totality of

    Shumate’s actions, this Court finds that the Section 3553(a)

    factors weigh against granting Shumate’s Motion for a reduced

    sentence. 5   See, e.g., United States v. Torres, No. 18-414, 2020



5 None of the other 3553(a) factors favor compassionate release in
this case.

                                         10
 Case 1:18-cr-00645-NLH Document 36 Filed 06/09/21 Page 11 of 11 PageID: 149



WL 3498156, at *10 (E.D. Pa. June 29, 2020) (denying motion where

defendant served less than 15% of 63-month sentence for drug

offense); United States v. DeMille, 465 F. Supp. 3d 1144, 1149

(D. Or. June 8, 2020) (denying motion where former registered

nurse for pill mill had health problems but none fell within the

CDC risk factors and the defendant had only served a small

portion of her sentence).      In finding so, the Court is cognizant

of the seriousness of Shumate’s conduct and the need to provide

adequate deterrence.

      Accordingly, the Motion for Compassionate Release will be

denied.

IV.   CONCLUSION

      For the reasons set forth above, Defendant’s Motion for

Compassionate Release [Dkt. No. 28] will be denied.          An

accompanying Order shall issue.


Date:     6/9/2021                            s/Noel Hillman
At Camden, New Jersey                         NOEL L. HILLMAN, U.S.D.J.




                                      11
